NUMBER 13-13-00354-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARK BERNHARD,                                                               Appellant,

                                            v.

CITY OF ARANSAS PASS, TEXAS,                                                  Appellee.


                    On appeal from the 343rd District Court
                        of San Patricio County, Texas.


                                       ORDER
                Before Justices Rodriguez, Garza and Benavides
                               Order Per Curiam

       This Court issued an opinion in this case on July 17, 2014. See Bernhard v. City

of Aransas Pass, No. 13-13-00354-CV, 2014 WL 3541677, at *1 (Tex. App.—Corpus

Christi July 17, 2014, no pet.) (reversing and remanding the trial court’s order granting a

plea to the jurisdiction). Appellee, the City of Aransas Pass, Texas, filed a motion for

rehearing, and the Court requested that appellant, Mark Bernhard, file a response thereto.
The parties have now filed a joint motion to vacate judgment in aid of settlement.

According to the motion, the parties have reached an agreement to settle and

compromise their differences. They ask this Court to vacate its judgment of July 17,

2014, reinstate the trial court’s order granting the plea to the jurisdiction, and dismiss the

appeal pursuant to their agreement. See TEX. R. APP. P. 42.1(a)(2)(A).

       The Court, having examined and fully considered the joint motion to vacate, is of

the opinion that it should be and is GRANTED. We vacate and withdraw the judgment

that we issued on July 17, 2014, however, the opinion previously issued in this cause will

not be withdrawn.     See id. R. 42.1(a)(2)(A).     We render judgment effectuating the

parties’ agreement. See id. We reinstate the trial court’s order of January 24, 2013

granting the plea to the jurisdiction filed by the City of Aransas Pass, Texas, and we

dismiss the appeal. Costs will be taxed against appellant. See id. R. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant."). Given our

disposition of this matter, appellee’s motion for rehearing is DISMISSED as moot.



                                                                 PER CURIAM

Delivered and filed the
24th day of September, 2014.




                                              2